DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porat et al. (US 10,014,960) in view of Gomme et al. (US 2021/0055134).
Referring to Claim 1, Porat teaches a method for receiving a near-field radio wave (see col. 15, lines 21-22), the wave being received using electromagnetic-wave conduction capacities (see col. 17, lines 61-64 noting that a magnetometer receives electromagnetic waves) of the body of a user able to make a validation gesture that modifies characteristics of the radio wave, the method comprising detecting a first modification of a characteristic of the radio wave, the first modification being resultant from a start of the validation gesture (see 102 of fig. 1 in which the start of the gesture is position 1 and the signal strength 112 is the modification); and detecting a second modification of a characteristic of the radio wave, the second modification being resultant from an end of the gesture (see 104 of fig. 1 where position 2 is the end of the gesture and the change in signal strength 114 is the second modification).
Porat does not teach the acquisition of a right for the user being dependent on the first modification and the second modification. Gomme teaches the acquisition of a right for the user being dependent on the first modification and the second modification (see paragraph 81 which shows a user’s finger moving towards a device, but not quite touching as a signal strength (RSS) changes as the finger moves closer to the device, which shows the first modification and first gesture and paragraph 84 which shows the detection of touching and a different signal strength value as the second modification and a door unlocking as the acquisition of a right). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Gomme to the device of Porat in order to provide a more efficient method of use of a human body to communicate short range signals.
Claim 8 has similar limitations as claim 1 other than a memory and processor (920 and 912 of fig. 9 of Porat).
Referring to Claim 2, Porat also teaches extracting, from a frame of the radio wave, an identifier of a device which sent the near-field radio wave (see col. 10, lines 15-19 noting identifying a transmitting sensor based on frequency).
Referring to Claim 4, Porat also teaches sending, to a server that manages to right (see col. 4, lines 64-67 which shows signal data transmitted to a server), a detection message relating to at least one detection (see col. 10, lines 15-28 which shows detection where the message can be the position or identity).
Referring to Claim 5, Porat also teaches the detection message comprising at least one of:
an identifier of the device which sent the near-field radio wave (see col. 10, lines 15-19 noting identifying a transmitting sensor which is identity of the device which sent the near field radio wave); and
a random factor; and a datum relating to the user (no patentable weight since the claim states “at least one of”).
Regarding Claim 6, Porat and teaches sending a plurality of successive detection messages up to the detection of the second modification, a first message of the plurality of successive detection messages being sent as soon as the first modification is detected (see col. 5, lines 21-41 noting that no indication is made as to what part or what device is sending the message so a radio signal with signal strength 112 is indicative of the message indicating detection of the first modification and a successive radio signal with signal strength 114 is indicative of the message indicating detection of the second modification).
Referring to Claim 7, Gomme also teaches sending a return message indicative of the detection of the validation gesture to the device which sent the near-field radio wave before a datum is extracted from a frame (see 310 and 314 of fig. 3 which shows signal sent and returned from the second device as well as paragraph 84 which shows datum that leads to unlocked door).
Referring to Claim 9, Porat also teaches a sending device configured to emit a near-field radio wave (108 of fig. 1). Gomme teaches a rights-managing device configured to attribute a right dependent upon at least one datum relating to the start of the validation gesture and to the end of the validation gesture (see paragraph 81 which shows a user’s finger moving towards a device, but not quite touching as a signal strength (RSS) changes as the finger moves closer to the device, which shows the start of the gesture and paragraph 84 which shows the detection of touching and a different signal strength value as the end of the gesture and a door unlocking as the acquisition of a right). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Gomme to the device of Porat in order to provide a more efficient method of use of a human body to communicate short range signals.
Referring to Claim 10, Gomme also teaches the sending device configured to detect a physical contact with the user; and the rights managing device configured to attribute the right dependent upon a datum relating to physical contact (see paragraph 84 which shows detection of touch leading to unlocked door).
Referring to Claim 12, Gomme also teaches detecting a physical contact with the user; and inserting, into the near-field radio wave, a random factor known the to the rights-managing device, the inserting means being activated after detection of the physical contact with the user (see paragraph 84 which shows the detection of touching and paragraph 83 which shows the “defined physical contact” as the factor added as a result of the increased RSS).
Referring to Claim 13, Porat also teaches a computer comprising a processor and a memory, the memory having stored thereon instructions which, when executed by the processor, cause the computer to implement the method (920 and 912 of fig. 9).
Referring to Claim 14, Porat also teaches a non-transitory, computer-readable storage medium having stored thereon instructions which, when executed by a processor, cause the processor to implement the method (see col. 13, lines 32-37).

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porat and Gomme and further in view of Chen et al. (US 2020/0359109).
Referring to Claim 3, the combination of Porat and Gomme does not teach extracting, from at least one frame of the radio wave, a random factor time-variable verification code. Chen teaches extracting, from at least one frame of the radio wave, a random factor time-variable verification code (see paragraph 4 which shows time variance within the timestamp and paragraph 30 which shows the generation of the verification code). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Chen to the modified device of Porat and Gomme in order to better ensure secure transactions between devices.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porat and Gomme and further in view of Hansen et al. (US 2021/0187389).
Referring to Claim 11, the combination of Porat and Gomme does not teach inserting, inter the near-field radio wave, a random factor known the to the rights-managing device; and the receiving device further configured to extract the random factor, and transmit the random factor to the rights-managing device. Hansen teaches inserting, inter the near-field radio wave, a random factor known the to the rights-managing device; and the receiving device further configured to extract the random factor, and transmit the random factor to the rights-managing device (paragraph 149 which shows the random factor influencing play experience). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Hansen to the modified device of Porat and Gomme in order to better ensure accurate results from the reading of gestures.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porat and Gomma and further in view of Lin (US 2015/0205487).
Referring to Claims 15 and 16, the combination of Porat and Gomma does not teach a duration of an acquired right dependent upon a duration of the validation gesture. Lin teaches a duration of an acquired right dependent upon a duration of the validation gesture (see paragraph 22 which shows a continuous finger touching (gesture), which toggles the highlighting of icons, (acquired right) until the finger is released). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lin to the modified device of Porat and Gomme in order to better provide a user with more user friendly options when operating a NFC device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive.
The applicant argued that Gomme does not teach the acquisition of a right for the user being dependent on the first modification and the second modification. First of all, the independent claims do not state any details stating that the right is activated at the beginning of the gesture and deactivated at the end of the gesture. The independent claims also do not state anything about any time interval or duration of anything. With all the above stated lack of details taken into account, the explanation of the cited passages of Gomme still reads on the limitation of “the acquisition of a right for the user being dependent on the first modification and the second modification”. The cited passages and explanations state that the finger getting close to the device is the beginning of the gesture and creates a first change in RSS or a first modification and the finger touching the device is the end of the gesture and creates a second change in RSS or a second modification and also causes the unlocking of a door which is the acquired right. Even though the right is acquired right is activated after the end of the gesture, it still is acquired as a result of a gesture and first and second modifications in some shape or form and therefore, the cited passages and explanations of Gomme still teach “the acquisition of a right for the user being dependent on the first modification and the second modification”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648